                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *
                                                *
       v.                                       *    CRIMINAL NO. GJH-16-600
                                                *
RAKIN ISLAM CHOWDHURY,                          *
                                                *
               Defendant                        *
                                                *
                                             *******

               NOTICE OF INTENT TO REQUEST JUDICIAL REMOVAL

       The United States of America, by and through its attorneys, hereby files this notice of

intent to request judicial removal. In support thereof, the Government states as follows:

            1. The defendant is not a citizen or national of the United States.

            2. The defendant is a native and citizen of Bangladesh.

            3. The defendant was admitted to the United States as a non-immigrant visitor, with a

               B2 visa, on or about June 5, 2015, with authorization to remain in the United States

               until December 4, 2015.

            4. The defendant’s authorization to remain in the United States has expired.

            5. On September 25, 2017, the defendant pleaded guilty to Count One of an

               Indictment charging him with attempting to provide material support and resources

               to a foreign terrorist organization, in violation of 18 U.S.C. § 2339B. The

               maximum term of imprisonment is 20 years.

            6. The defendant is, and at sentencing will be, subject to removal from the United

               States pursuant to 8 U.S.C. § 1227(a)(1)(B) and 1227(a)(4)(B).
       Accordingly, pursuant to 8 U.S.C. § 1228(c), the Government requests that the Court, at

the time of sentencing, order that the defendant be removed from the United States to Bangladesh.



                                                Respectfully submitted,

                                                Robert K. Hur
                                                United States Attorney


                                     By:        /s/ Thomas P. Windom
                                                Thomas P. Windom
                                                Assistant United States Attorney




                                              -2-
